Case 1:18-cv-06559-LDH-RML Document 49 Filed 03/23/21 Page 1 of 7 PageID #: 1725




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------X
 HECTOR RUIZ, on behalf of himself,
 individually, and all similarly situated
 employees,
                                                                MEMORANDUM
                           Plaintiff,                           AND ORDER
           -against-
                                                                18 CV 6559 (LDH)(RML)
 NATIONWIDE COURT SERVICES, INC.,
 and ARLENE NELSON, individually,

                            Defendants.
 --------------------------------------------------------X
 LEVY, United States Magistrate Judge:

                  Plaintiff Hector Ruiz (“plaintiff”) moves for conditional certification of a

 collective action under 29 U.S.C. § 216(b). For the reasons stated below, the motion is granted.

                  Plaintiff filed this case on November 16, 2018, asserting claims against

 defendants Nationwide Court Services, Inc. and Arlene Nelson (“defendants”) under the Fair

 Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219, and the New York Labor Law (“NYLL”)

 for unpaid overtime compensation and minimum wages, failure to furnish accurate wage

 statements and wage notices, failure to issue timely payment of wages, unlawful deductions to

 plaintiff’s earned wages, and retaliation. (See Complaint, dated Nov. 16, 2018 (“Compl.”), Dkt.

 No. 1.)

                  Defendants’ process server business operates in numerous locations in New York

 City, Long Island and Westchester. (Defendants’ Memorandum of Law in Opposition to

 Plaintiff’s Motion to Preliminarily Certify a Collective Action Pursuant to 29 U.S.C. § 216(b),

 dated Jan. 18, 2021 (“Defs.’ Mem.”), Dkt. No. 40, at 2.) Defendants employed plaintiff as a

 courier from February 2017 to April 30, 2017 and as a process server from May 1, 2017 to July
Case 1:18-cv-06559-LDH-RML Document 49 Filed 03/23/21 Page 2 of 7 PageID #: 1726




 24, 2018. (Id. at 7; Plaintiff’s Memorandum of Law in Support of Motion for Conditional

 Certification of Collective Action Pursuant to 29 U.S.C. § 216(b), dated Dec. 4, 2020 (“Pl.’s

 Mem.”), Dkt. No. 34-1, at 2.) It is undisputed that defendants paid plaintiff and other process

 servers on a “piece rate basis” for every service of process assignment completed. (Defs.’ Mem.

 at 9-10; Pl.’s Mem. at 5.) Under defendants’ “quota system,” all employees were required to

 complete ninety-three serves in a two-week pay period. (Defs.’ Mem. at 4-5; Pl.’s Mem. at 6.)

                Plaintiff moves for an order: (1) conditionally certifying the proposed collective

 action pursuant to § 216(b); (2) compelling defendants to furnish the names, last known physical

 addresses, email addresses, telephone numbers, cellular phone numbers, and dates of

 employment for those individuals similarly situated to plaintiff; (3) authorizing plaintiff to

 circulate a Court Authorized Notice of Lawsuit and Consent to Join form in English and Spanish

 by regular mail, email and text message to all similarly situated individuals; (4) authorizing

 plaintiff to circulate a reminder notice in English and Spanish by regular mail, email and text

 message to all individuals similarly situated to Plaintiff; (5) directing that the proposed Court

 Authorized Notice of Lawsuit and Consent to Join form be posted in English and Spanish in a

 conspicuous place at the work locations for the duration of the opt-in notice period; (6) directing

 that the opt-in notice period remain open for sixty days; and (7) tolling the statute of limitations

 of potential opt-in plaintiffs’ claims from the date of filing of this motion until such time that

 plaintiff is able to send notice to all similarly situated individuals. (Pl.’s Mem. at 1; Declaration

 of David D. Barnhorn, Esq., dated Dec. 4, 2020, Dkt. No. 34-2, ¶ 2.)

                At this initial stage, the court must make a determination limited strictly to

 whether the named plaintiff is “similarly situated” to the potential members of the FLSA

 collective. Meyers v. Hertz Corp., 624 F.3d 537, 554 (2d Cir. 2010); see also Cunningham v.



                                                   2
Case 1:18-cv-06559-LDH-RML Document 49 Filed 03/23/21 Page 3 of 7 PageID #: 1727




 Elec. Data Systems Corp., No. 06 CV 3530, 2010 WL 5076703 at *4 (S.D.N.Y. 2010) (citing

 Lynch v. United Servs. Auto. Ass’n, 491 F. Supp. 2d 357, 368 (S.D.N.Y. 2007)). To do so, the

 named plaintiff need only make a “modest factual showing” that he and potential opt-in plaintiffs

 “together were victims of a common policy or plan that violated the law.” Myers, 624 F.3d at

 555; see also Fonseca v. Dircksen & Talleyrand Inc., No. 13 CV 5124, 2014 WL 1487279, at *1

 (S.D.N.Y. Apr. 11, 2014) (same); Schear v. Food Scope Am., Inc., 297 F.R.D. 114, 121

 (S.D.N.Y. 2014) (same). Then, the court should facilitate notice of the action to the potential

 members of the collective. For this reason, the initial phase is often called the “notice stage.”

 Myers, 624 F.3d at 55; see also Spicer v. Pier Sixty LLC, 269 F.R.D. 321, 336 (S.D.N.Y. 2010).

                “The burden for demonstrating that potential plaintiffs are ‘similarly situated’ is

 very low at the notice stage.” Lynch, 491 F. Supp. 2d at 368; see also Morales v. Plantworks,

 Inc., No. 05 CV 2349, 2006 WL 278154 at *2 (S.D.N.Y. 2006) (“The first stage, conditional

 certification, requires only a ‘modest factual showing’ based on the ‘pleadings and affidavits’

 that the putative class members were ‘victims of a common policy or plan that violated the

 law.’”); Cunningham, 2010 WL 5076703 at *5 (“At this first step, the court uses a ‘relatively

 lenient evidentiary standard to determine whether a collective action is appropriate.’”) (quoting

 Mentor v. Imperial Parking Sys., Inc., 246 F.R.D. 178, 181 (S.D.N.Y. 2007)). Plaintiff merely

 needs to provide “some factual basis from which the court can determine if similarly situated

 potential plaintiffs exist.” Jackson v. New York Tel. Co., 163 F.R.D. 429, 431 (S.D.N.Y. 1995);

 see also Hallissey v. Am. Online, Inc., No. 99 CV 3785, 2008 WL 465112, at *1 (S.D.N.Y.

 2008) (“Plaintiffs may satisfy this requirement by relying on their own pleadings, affidavits,

 declarations, or the affidavits and declarations of other potential class members.”); Qing Tian

 Zhuo v. Jia Xing 39th Inc., No. 14 CV 2848, 2015 WL 1514950, at *3 (S.D.N.Y. Apr. 1, 2015)



                                                   3
Case 1:18-cv-06559-LDH-RML Document 49 Filed 03/23/21 Page 4 of 7 PageID #: 1728




 (finding single plaintiff affidavit sufficient to conditionally certify a collective of four

 restaurants). Prospective members of the collective need not be identically situated to the named

 plaintiff or to each other. Benavides v. Serenity Spa NY, Inc., 166 F. Supp. 3d 474, 483

 (S.D.N.Y. 2016) (“The fact that the employees held different positions does not prevent

 conditional collective action certification because courts in this Circuit routinely find employees

 similarly situated despite not occupying the same positions or performing the same job functions

 and in the same locations, provided that they are subject to a common unlawful policy or

 practice.”) (internal quotation marks and citation omitted); Heagney v. European Am. Bank, 122

 F.R.D. 125, 127 (E.D.N.Y. 1988) (holding that the plaintiffs do not have to perform the same job

 in the same location as long as there is a discriminatory policy common to all).

                 At this point in the litigation, the court may not consider defendants’ factual

 denial of plaintiff’s allegations. It is well settled that “[a]t this procedural stage, the court does

 not resolve factual disputes, decide substantive issues going to the ultimate merits, or make

 credibility determinations.” Lynch v. United Servs. Auto. Ass’n, 491 F. Supp. 2d 357, 368

 (S.D.N.Y. 2007) (citation omitted; alteration added); accord Jackson v. Bloomberg, L.P., 298

 F.R.D. 152, 158 (S.D.N.Y. 2014); Sharma v. Burberry Ltd., 52 F. Supp. 3d 443, 456 (E.D.N.Y.

 2014).

                 Thus, the only question is whether plaintiff has made a “‘modest factual showing’

 that he and potential opt-in plaintiffs ‘together were victims of a common policy or plan that

 violated the law.’” Vargas v. HSBC Bank USA, N.A., No. 11 CV 7887, 2012 WL 10235792, at

 *3 (S.D.N.Y. Aug. 9, 2012). While this showing “cannot be satisfied simply by ‘unsupported

 assertions,’” it “should remain a low standard of proof because the purpose of the first stage is

 merely to determine whether ‘similarly situated’ plaintiffs do in fact exist.” Id. (citation



                                                    4
Case 1:18-cv-06559-LDH-RML Document 49 Filed 03/23/21 Page 5 of 7 PageID #: 1729




 omitted); see also Vecchio v. Quest Diagnostics Inc., No. 16 CV 05165, 2018 WL 2021615, at

 *3 (S.D.N.Y. Apr. 30, 2018) (“’Because minimal evidence is available’” at this early stage of the

 proceedings, and because the court “’retain[s] the ability to reevaluate whether the plaintiffs are

 similarly situated,’” the plaintiff faces a “‘relatively lenient evidentiary standard.’”) (quoting

 Cunningham, 754 F. Supp. 2d at 644; Mentor v. Imperial Parking Sys., Inc., 246 F.R.D. 178, 181

 (S.D.N.Y. 2007)); Lynch, 491 F. Supp. 2d at 368 (describing plaintiffs’ burden as “very low”

 and “minimal”).

                To meet this low burden, “[t]he plaintiff may adduce evidence through [his] own

 pleadings, affidavits, and declarations, including any hearsay statements contained therein.”

 Morris v. Lettire Constr. Corp., 896 F. Supp. 2d 265, 269 (S.D.N.Y. 2012) (citation omitted).

 Indeed, “courts in this circuit have routinely granted conditional collective certification based

 solely on the personal observations of one plaintiff’s affidavit.” Hernandez v. Bare Burger Dio

 Inc., No. 12 CV 7794, 2013 WL 3199292, at *3 (S.D.N.Y. June 25, 2013) (collecting cases).

 See also Diaz v. New York Paving Inc., 340 F. Supp. 3d 372, 383 (S.D.N.Y. 2018) (“Because

 [the plaintiffs’] affidavits corroborate each other and plausibly describe a common illegal policy,

 we accept as true plaintiffs’ allegations for purposes of deciding this motion.”); Alcantara-Flores

 v. Vlad Restoration Ltd, No. 16 CV 3847, 2017 WL 455413, at *2 (E.D.N.Y. Feb. 2, 2017),

 aff’d, 2017 WL 1655187 (E.D.N.Y. May 2, 2017) (granting conditional certification where two

 plaintiffs submitted affidavits stating that defendants failed to pay them overtime premium wages

 for hours worked in excess of forty per work-week, and the plaintiffs asserted that they had

 personal knowledge of other employees—not named in the lawsuit—who were subject to the

 same unlawful practices); Guo Qing Wang v. H.B. Rest. Grp., Inc., No. 14 CV 813, 2014 WL




                                                   5
Case 1:18-cv-06559-LDH-RML Document 49 Filed 03/23/21 Page 6 of 7 PageID #: 1730




 5055813, at *4 (S.D.N.Y. Oct. 7, 2014) (certifying a collective action based on the plaintiff’s

 “observations and . . . conversations with his coworkers”).

                 Defendants object to conditional certification, arguing that “[p]laintiff fails to

 meet his burden showing that there was a violation of the FLSA.” (Defs.’ Mem. at 1.) However,

 they agree with plaintiff as to the policy for paying process servers. According to defendants:

                 Licensed process servers are paid by the piece. Those who are
                 “employees” of NCS are provided a base salary that is tied to 93
                 serves. For the first 93 serves in that pay period, they get their base
                 salary. Once they achieve more than 93 serves, they receive a
                 second “bonus” check paying for those. If they fail to achieve the
                 93, however, like a “draw” on a [sic] sales commissions, they have
                 each of those serves deducted from the base salary. Most NCS
                 process servers serve about 400 papers per pay period. There are
                 also those who average 700 or 500 per month.
                 The “93” is not met only by successfully executing 93 individual
                 serves. Much of NCS’ business consists of “bulk serves” which is
                 the service of multiple sets of papers at a single location- for which
                 these “93” servers get credit for each piece though it is only one
                 stop. Servers also get paid for each piece of paper at the same
                 address; for example, a foreclosure is a least 3 pieces at one
                 location. If a client provides the wrong address, the server gets
                 paid. If the server makes the required number of attempts (3), but
                 are [sic] still unsuccessful, they get paid for it, if the server
                 properly records the GPS coordinates which prove that they were
                 there the right number of times.
 (Id. at 4 (citations omitted)).

                 Defendants devote much of their opposition to describing plaintiff as unreliable

 and insubordinate, and they seek to hold him responsible for failing to meet his quota of serves.

 (E.g., id. at 8-9, 15.) However, as explained, the court does not consider or weigh factual

 disputes or make credibility determinations at this stage. I have therefore disregarded those

 allegations on this motion.

                 A case directly on point is Salomon v. Adderley Indus., Inc., 847 F. Supp. 2d 561,

 563 (S.D.N.Y. 2012), in which the plaintiffs were field technicians who installed and repaired

                                                    6
Case 1:18-cv-06559-LDH-RML Document 49 Filed 03/23/21 Page 7 of 7 PageID #: 1731




 cable, and were paid a fixed amount per job completed, rather than a salary or hourly rate. The

 court granted plaintiffs’ motion for conditional certification, finding that the plaintiffs “made a

 modest factual showing that all the putative plaintiffs held the same position, performed the same

 duties, were subject to the same piece-work-based compensation scheme and were not paid

 overtime.” Id. at 564-65.

                Likewise, in this case, plaintiff has met his minimal burden of showing that

 process servers were similarly situated with respect to their job requirements and pay provisions

 and were subject to a common policy or scheme. In fact, defendants have admitted as much.

 Therefore, plaintiff’s motion is granted.

                With respect to the details, plaintiff concedes that the required notices need only

 be in English and not Spanish. Additionally, as discussed at the conference on March 4, 2021,

 the issue of equitable tolling will be decided individually for any opt-in plaintiffs. Otherwise,

 plaintiff’s requests are granted.

         SO ORDERED.

                                                                           /s/
                                                               ROBERT M. LEVY
                                                               United States Magistrate Judge
 Dated: Brooklyn, New York
        March 23, 2021




                                                   7
